DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on  03/10/2022.	
3.	Claims 2-8, 10-14, 16-20 are pending. Claims 2-8, 10-14, 16-20  are under examination on the merits.  Claims 2-8, 10-14, 16-20   are amended. Claim 1 is cancelled. Claims 9, 15 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	

Information Disclosure Statement
5.	The information disclosure statements submitted on 12/07/2021, and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   
Scott A. McCollister on 03/17/2022 to amend claim 11. All the claims renumbered accordingly. 
The application has been amended as follows:
6.1	 Claim 11 (Page 1/4, marked as Page 3, claims dated 03/10/2022) has been replaced by –
	11.	The heat-sensitive recording material according to claim 10, wherein the colour developer is present in an amount of about 3 to about 35% by weight, in relation to a total solids content of the heat-sensitive layer.–
Allowable Subject Matter
7.	Claims 2-8, 10-14, 16-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Gruenenthal GMBH (EP 2332529 A1, machine translation, hereinafter “”529”). 
“529 teaches a compound of formula (I), wherein X is SO2, R2,and R4 are H, R1 is –CO-NH-Ar2, and R3 is –SO2-Ar1, wherein the Ar1, and Ar2 are phenyl group, and are substituted. “529 does not expressly teach a heat-sensitive recording material comprising a carrier substrate and a heat-sensitive colour-forming layer, which contains at least one colour former and at least one phenol-free colour developer, wherein the at least one phenol-free colour developer is compound of formula (I), Ar1-SO2-NH-C6H4-SO2-C6H4-NH-CO- NH-Ar2 (I), wherein Ar1 and Ar2 are an unsubstituted or substituted phenyl group; and wherein the Ar1-SO2-NH group and the Ar2-NH-CO-NH group are arranged in the 4 and 4’ position or in the 3 and 3' position, to the - C6H4-SO2-C6H4 group. Therefore the instant claims are distinguished over the prior art.   


    PNG
    media_image1.png
    249
    341
    media_image1.png
    Greyscale

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed heat-sensitive recording material comprising a carrier substrate and a heat-sensitive colour-forming layer, which contains at least one colour former and at least one phenol-free colour developer, wherein the at least one phenol-free colour developer is compound of formula (I), Ar1-SO2-NH-C6H4-SO2-C6H4-NH-CO- NH-Ar2 (I), wherein Ar1 and Ar2 are an unsubstituted or 1-SO2-NH group and the Ar2-NH-CO-NH group are arranged in the 4 and 4’ position or in the 3 and 3' position, to the - C6H4-SO2-C6H4 group.
 
The embodiment provides a colour developer and a heat-sensitive recording material containing same, which recording material has a balanced application property profile and achieves a print density suitable for practical use, comparable to that of known non-phenolic colour developer agents, but at the same time ensures a high resistance of the printed image, especially when the heat-sensitive layer is contacted with hydrophobic substances, such as plasticisers from film materials, oils, fats, and the like, preferably without having to rely on special formulation components in the heat-sensitive function layer, such as antioxidants or special melting aids with limited availability and/or high price. The embodiment further provides
a colour developer or a heat-sensitive recording material which is able to ensure the functional properties required for application (especially the thermal responsiveness), even when the unprinted heat-sensitive recording material is stored for longer periods of time and/or under extreme climatic conditions (high humidity and/or temperature). Accordingly, the presently claimed invention as defined by claims 2-8, 10-14, 16-20  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/17/2022